United States Court of Appeals
                                  For the First Circuit


No. 15-1716


                                 UNITED STATES OF AMERICA,

                                               Appellee,

                                                   v.

                                   ROBEL KIDANE PHILLIPOS,

                                        Defendant, Appellant.


                                                Before

                                       Barron, Selya, and Stahl,
                                           Circuit Judges.


                                       ORDER OF COURT
                                      Entered: August 3, 2017

        Petitioner Robel Kidane Phillipos has filed a timely petition for rehearing en banc.
Petitioner and amici curiae the MGH Center for Law, Brain, and Behavior, the Innocence Project,
and the American Psychological Association contend, among other things, that the panel erred in
concluding that the District Court did not abuse its discretion in excluding testimony on false
confessions from Dr. Richard Leo. See United States v. Phillipos, 849 F.3d 464, 471-72 (1st Cir.
2017). Petitioner and amicus curiae the Massachusetts Association of Criminal Defense Lawyers
separately contend that the panel erred in ruling that it was not an abuse of discretion for the District
Court to deny the defendant an evidentiary hearing on the voluntariness of his confession. See id.
at 468-69.

        Pursuant to First Circuit Internal Operating Procedure X(C), we construe a petition for
rehearing en banc also as a petition for rehearing before the original panel. The petition for panel
rehearing is denied. We clarify that our conclusion that "the record certainly shows that the
[decision] the District Court reached is reasonable," Phillipos, 849 F.3d at 471-72, refers to those
portions of the District Court's ruling that concern what the record shows regarding the proposed
testimony of Dr. Leo in particular, and not to those portions of the District Court's ruling that
appear to express skepticism more generally about research regarding false confessions. We also
emphasize that the defendant, in seeking an evidentiary hearing on the basis of his own affidavit,
declined to commit to being cross-examined about that affidavit, even in the event that the District
Court determined at the evidentiary hearing that such cross-examination would be necessary to
determine the credibility of the allegations in the affidavit.


                                                             By the Court:
                                                             /s/ Margaret Carter, Clerk

cc:
Hon. Douglas P. Woodlock
Robert Farrell, Clerk, United States District Court for the District of Massachusetts
Derege B. Demissie
Susan Brooks Church
Robel Kidane Phillipos
John A. Capin
Dina Michael Chaitowitz
B. Stephanie Siegmann
Randall Ernest Kromm
Jonathan M. Albano
John H. Cunha Jr.
Daniel Volchok
John Reinstein
Nancy Gertner




                                               -2-